 

 
 
Second Amendment to EMPLOYMENT AGREEMENT
 
 
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as
of the 1st day of January, 2011 (the “Effective Date), is entered into by and
among Thomas Properties Group, Inc., a Delaware corporation (“TPG”), Thomas
Properties Group, LP., a Maryland limited partnership (the “Operating
Partnership”) (TPG and the Operating Partnership are collectively referred to
herein as the “Company”) and James A. Thomas (the “Executive”).
 
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of October 13, 2004 and an Amended and Restated Employment Agreement dated as of
December 18, 2008 (collectively, “Employment Agreement”). All capitalized terms
not defined herein shall have the meanings given to them in the Employment
Agreement.
 
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to increase the term and to increase the base salary of the Executive.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.Employment Period - Subject to the provisions for earlier termination
hereinafter provided, the Executive employment hereunder shall be extended for a
term (the “Employment Period”) of two (2) years ending on December 31, 2013 (the
“Initial Termination Date”), provided however, that this Agreement shall be
extended for two (2) additional years on the Initial Termination Date and each
two years ( 2 ) years thereafter unless either the Executive or the Company
elects not to extend the term of the Agreement by notifying the other party in
writing, of such election not less than sixty (60) days prior to the last date
of the term then in effect.
 
2.Terms of Employment.
 
(b)    Sections 2 (b) (i) of the Employment Agreement is hereby amended to read
as follows:
 
(i)Base Salary. Commencing on January 1, 2011, the Executive shall receive a
base salary (the “Base Salary”) of $575,000 per annum, as the same may be
increased thereafter (or thereafter decreased, but not below the initial Base
Salary). The Base Salary shall be paid at such intervals as the Company pays
executive salaries generally. During the Employment Period, the Base Salary
shall be reviewed at least annually for possible increase (or decrease, not
below the initial Base Salary) in the Company's sole discretion, as determined
by the Company's compensation committee. Any increase in Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement. The term “Base Salary” as utilized in this Agreement shall refer to
Base Salary as so adjusted.
 
3.Miscellaneous.
 
(a)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

--------------------------------------------------------------------------------

 

 
(b)Severability. The invalidity or unenforceability of any provision of this
Amendment shall not affect the validity or enforceability of any other provision
of this Amendment. In the event any provision or term hereof is deemed to have
exceeded applicable legal authority or shall be in conflict with applicable
legal limitations, such provision shall be reformed and rewritten as necessary
to achieve consistency and compliance with such applicable law.
 
(c)Entire Agreement. This Amendment is integrated with and forms a part of the
Employment Agreement, and except as expressly amended hereby, the Employment
Agreement remains in full force and effect without modification.
 
(d)Counterparts. This Amendment may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
 
    
THOMAS PROPERTIES GROUP, INC.
a Delaware Corporation
By:
/s/ James A. Thomas        
 
James A. Thomas
Its:
Chief Executive Officer
 
 
 
THOMAS PROPERTIES GROUP, LP.,
 
a Maryland limited partnership
 
 
By:
THOMAS PROPERTIES GROUP, INC.
 
a Delaware Corportaion
 
General Partner
By:
/s/ James A. Thomas        
 
James A. Thomas
Its:
Chief Executive Officer
 
 
 
EXECUTIVE
 
/s/ James A. Thomas        
 
James A. Thomas

 
    
                    

 